ga e 1::18-cV-09662-NLH-AI\/|D Document 14 Filed 04/09/19 Page 1 of 3 Page|D: 211
Jonathan hee err Squire

jwheeler@wdhlega!.com

Anthony DiUlio. ESC|uire
adiulio@vvdblegal_com

WHEELER
DIULIO &
BARNABEI

THE PROPERTY DAMAGE ATTORNEYS
www.vvdblegal.com

Ma rio Ba rnabeir Esquire
mbarnabei@wdblegal_com

 

Admllled 10 PA & N.l Bars

Aprn 9, 2019

VIA ECF

Hon. Ann Marie Donio, U.S.M..l.

Mitchell H. Cohen Federal Building
and U,S. Courthouse

1 John F. Gerry Plaza

Camden, NJ 08101

PHILA nurth OFFICE
Q 215_563.2900
0 215.563.2?01

9 tat?JFKBnul@vare.suiie12?0
Philadelphia. PA ‘|91[|3

 

NEW ]ER$EY OFFICE
0 sss.sr¢.ttz.r
o ssa.qsz.sasr

® am somers rest-suite 100
Cherry |-|ill, NJ 05034

501-5028

Re: Raymond Sippel v. American Honda Motor Co. lnc. and Burns Honda

Civil Action No. 1:18-CV-09662 (NLH) (AMD)

Dear Judge Donio:

This office represents Plaintiff, Raymond Sippel for the personal injury component of the
above-captioned matter (Mr. Sippel is also represented by Timothy J. Abeel, Jr., Esq. for, inter
alia_, the “lemon law” component of his claim). l am in receipt of Defendant, American Honda
Motor Co., Inc.’s letter concerning several discovery issues. Pursuant to Your Honor's standing
April 3, 2019 Order, Plaintiff respectfully submits this written response to address Defendant’s

assertions

First and foremost, Plaintiff notes that fact discovery closed on December 21, 2018 (not

December 21, 2019 as, albeit mistakenly, asserted in Defendant’s letter). Plaintiff also notes that
this case was originally filed on January 19, 2018 and was pending in the Superior Court of New
Jersey for over four months before Defendant removed the action to the United States Di strict
Court for the District ofNew Jersey on or about May 24, 2018. After the removal, the Court held
a Rule 16 Scheduling conference on July 10, 2018, which set forth the pretrial factual discovery
deadline of December 21, 2018, a deadline for Plaintiff"s expert reports of Februa.ry 22, 2019,
and a deadline for Defendant"s expert reports of April 26, 2019. The Court also scheduled a
telephone status conference, which took place on October 30, 2018. No issues were raised at the
October 30, 2018 conference call.

During the course of discovery, Plaintiff was served with four sets of interrogatories to
which Plaintiff responded on September ?, 2018, October 19, 2018, November 14, 2018, and
January 24, 2019, respectively. The latter of Which Was served on January 8, 2019, aHer the
close of fact discovery and answered in an attempt at good-faith cooperation Over the course of
discovery__ Plaintiff has also supplied Defendant with numerous HIPAA authorizations as well as

Case 1:18-cV-09662-NLH-AI\/|D Document 14 Filed 04/09/19 Page 2 013 Page|D: 212

authorizations for the release of employment records When Plaintiff received yet another set of
requests for authorizations, well after the close of fact discovery, on January 14, 2019, Plaintiff

determined this to be outside the scope of the applicable discovery order and refused to execute
them.

Additionally, Plaintiff notes that his deposition took place on November 2?, 2018, and
these requests were not made for nearly two months after the deposition. The Court’s July 11,
2018, Scheduling Order specifically states:

Any application for an extension of time beyond the deadlines set herein shall be
made in writing to the undersigned and served upon all counsel prior to expiration
of the period sought to be extended, and shall disclose in the application all such
extensions previously obtained, the precise reasons necessitating the application
showing good cause under FED. R. CIV. P. 16(b), and whether adversary counsel
agree with the application The schedule set herein will not be extended unless
good cause is shown.

Even assuming that Defendant could have made a request for an extension of the discovery
deadlines before the expiration of the discovery period, which it certainly did not, the Defendant
still has not proffered “good cause” for why the discovery could not be completed within the
original time frame set by the Court (given that the case had been pending for nearly a year at that
point) nor for why the new requests were not even made until nearly two months after the
deposition Defendant states that, because Plaintiff did not object sooner, they were unable to
make the proper extension request to the Court. This is a gross misstatement of the facts since
Plaintiff has only objected to the discovery requested after the close of the discovery deadline,
and at no point prior to the close of fact discovery did Defendant request an extension from
Plaintiff. Even if Plaintiff had objected on January 14, 2019 after receiving Defendant’s fifth set
of interrogatories3 the same arguments Would apply since the application for an extension of time
would still have been made after the close of the period sought to be extended

What’s more, Defendant continues to send interrogatory requests Nearly three months
after the close of fact discovery, Defendant requested more additional information in response to
subpoenaed documents that were received by Defendant on February 12, 2019. These requests
were made on March 12, 2019, one month after Defendant received the subpoenaed documents
Again, Plaintiff takes issue with a subpoena that was served on January 9, 2019, after the close of
fact discovery, and six weeks after the deposition In addition to objecting to these requests as
untimely, Plaintiff also objects to these requests as irrelevant This is a case pertaining to the
injuries sustained as a result of the deployment of airbags. As Defendant notes, there were no
witnesses to subject incident and the incident was not reported to police. Thus, the individuals
with whom Plaintiff conversed on the date of the loss and substance of those conversations are
completely irrelevant to when, where, or how the incident took place or the nature of Plaintiff s
injuries

Furthermore, Plaintiff objects to another request for yet another inspection of the vehicle.
Obviously, we are now weil past the discovery end date, but, more importantly, Plaintiff has

Case 1:18-cV-09662-NLH-AI\/|D Document 14 Filed 04/09/19 Page 3 013 Page|D: 213

already allowed Defendant an opportunity for the automobile to be inspected, which took place
on April 3, 2018. The vehicle was inspected by an expert of Defendant’s choosing and included
a download of all relevant data. There can be nothing new learned by Defendant’s expert that it
did not already observe auditor download at the first inspection It is significantly inconvenient
for Plaintiff to permit such an inspection as his vehicle is his only means of transportation that
would require him to take time from work and spend hours at Defendant’s garage while it
conducts another inspection, which he has already done once.

Finally, and perhaps, most importantly, Defendant attempts to sneak another discovery
request into the instant dispute. Defendant’s correspondence includes a line about submitting to
a “defense hearing exam.” At no point prior to receiving the instant correspondence did
Defendant make such a request (and cannot therefore certify that a good faith effort was made to
resolve this dispute). However, Plaintiff does vehemently object to submitting to such an exam
for all of the reasons set forth above.

It’s clear that, between its requests for answers to five sets of interrogatories (including
requests as to the substance of Plaintiff"s phone calls), two vehicle inspections, authorizations
and subpoena requests, and a medical exam, Defendant is making these requests with an intent to
harass and annoy. Plaintiff also argues that these requests, served well outside the discovery
deadline (and weeks or months after the need for said discovery arose), are a clear attempt to stall
and delay the litigation, which has been pending for fifteen months

F or these reasons, Plaintiff respectfully requests that Defendant’s requests for additional
discovery are denied. I~lowever, if the Court does, in fact, allow Defendant additional time to
complete fact discovery, Plaintiff requests a commensurate time to supplement its expert reports
to address any new information revealed during this additional discovery period.

Sincerely,
Mart‘o Br,rrnaf)et`

MARIO BARNABEI

MBr'mp

